     Case: 1:18-cv-04233 Document #: 86 Filed: 01/16/19 Page 1 of 1 PageID #:361

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Devonte Boldon
                                  Plaintiff,
v.                                                      Case No.: 1:18−cv−04233
                                                        Honorable John J. Tharp Jr.
David L Salgado, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 16, 2019:


         MINUTE entry before the Honorable John J. Tharp, Jr:Upon the filing of the
parties' joint Stipulation to Dismiss and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all
scheduled hearings and deadlines are stricken and any pending motions are denied as
moot. Civil case terminated. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
